DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dan Piotrowski on 3/31/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel Claim 10.
In claim 12, line 4, change “at least one protrusion” to - -the at least one protrusion- -.
END EXAMINER’S AMENDMENT.

Drawings
The drawings were received on 3/18/2021.  These drawings are acceptable.

Claim Objections
	The amendments filed 3/18/2021 and in the above Examiner’s Amendment are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marquardt et al. (US PGPub 2013/0294053 A1) discloses (Figs. 2) a bendable reflective canopy 250.
Demuynck et al. (US PGPub 2014/0268747 A1) discloses (Fig. 24) a bendable reflective canopy 26.

	
	

Allowable Subject Matter
Claims 1-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As seen in the closest prior art Marquardt et al., while it is known to have a bendable reflective canopy per se, the prior art does not teach or suggest the plurality of spatially separated bendable support ribs for supporting said canopy, each of said support ribs extending between the pair of opposing edge portions.  These ribs reinforce the reflective canopy and provide additional resilience such that it can better withstand the bending required to form the arched shape over the light exit window of the luminaire (Applicant’s Specification Page 16, lines 13-21).  The canopy itself is bendable in order to supply the reflective canopy in an unbent, substantially flat states in order to enhance the ease of storage and transportation (Applicant’s Specification Page 8, lines 1-6).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.Y.H/Examiner, Art Unit 2875                       

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875